 NOT FOR PUBLICATION
                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                        50 WALNUT ST.
 UNITED STATES DISTRICT JUDGE                                              NEWARK, NJ 07101
                                                                              973-645-5903


                                       October 25, 2019


Ryan Lockman, Esq.
Mark B. Frost & Associates
1515 Market Street, Suite 1300
Philadelphia, PA 19102-1929
Counsel for Plaintiff

Eric Magnelli, Esq.
Brach Eichler L.L.C.
1010 Eisenhower Parkway
Roseland, NJ 07068-1067
Counsel for Defendants

Scott W. Carbone, Esq.
Corporation Counsel
Jersey City Law Department
City Hall – 280 Grove Street
Jersey City, NJ 07302
Counsel for Defendants


               LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Goldrich v. City of Jersey City, et al.
               Civil Action No. 15-885 (SDW) (LDW)

Counsel:

       Before the Court is Magistrate Judge Leda Dunn Wettre’s (“Judge Wettre”) Supplement to
Report and Recommendation (“Supplemental R&R”), dated September 20, 2019 (ECF No. 266),
supplementing her Report and Recommendation (“R&R”), dated June 26, 2019. (ECF No. 252.)
The R&R recommended that Defendants City of Jersey City (“Jersey City”) and James Shea’s
(“Shea”) (collectively, “Defendants”) Motion for Attorneys’ Fees and Costs be granted in part and
denied in part. The Court remanded the matter to Judge Wettre on August 7, 2019 to amplify her
conclusions, (ECF No. 264, at 3), and Judge Wettre submitted the Supplemental R&R. Plaintiff
David Goldrich (“Plaintiff”) and Defendants filed their objections and responses on October 7 and
21, 2019, respectively. (ECF Nos. 269-272.) For the reasons discussed below, Judge Wettre’s
recommendations are adopted.

   I.       STANDARD OF REVIEW

        The Federal Magistrates Act, 28 U.S.C. § 631, et seq., “authorizes district courts to refer
nondispositive and dispositive motions to magistrate judges.” Equal Emp’t Opportunity Comm’n
v. City of Long Branch, 866 F.3d 93, 98 (3d Cir. 2017). Generally, magistrate judges may hear
and decide non-dispositive matters, but must submit proposed findings of fact and
recommendations to the district judge regarding dispositive matters. See 28 U.S.C. §
636(b)(1)(A)-(B); Fed. R. Civ. P. 72(a)-(b). However, “a magistrate judge may also utilize a report
and recommendation to resolve non-dispositive motions.” Mahanandigari v. Tata Consultancy
Servs., No. 16-8746, 2018 WL 378122, at *3 (D.N.J. Jan. 11, 2018) (citations omitted).

       “The standard of review of a magistrate judge’s determination depends upon whether the
motion is dispositive or non-dispositive.” Id. Non-dispositive motions decided by a magistrate
judge may only be set aside by the district court if the “order is found to be clearly erroneous or
contrary to law.” Fed. R. Civ. P. 72(a); L. Civ. R. 72.1(c)(1). Conversely, dispositive motions
heard by magistrate judges are subject to de novo review by the district court. 28 U.S.C. §
636(b)(1)(C); Fed. R. Civ. P. 72(b); L. Civ. R. 72.1(c)(2). Upon review, the district court judge
“may accept, reject, or modify, in whole or in part, the findings or recommendations made by the
magistrate judge. The judge may also receive further evidence or recommit the matter to the
magistrate judge with instructions.” 28 U.S.C. § 636(b)(1)(C).

   II.      DISCUSSION
        The Court assumes the parties’ familiarity with the factual background and procedural
history in this matter. The Court will only summarize those facts relevant to the adoption of the
Supplemental R&R.

        On September 19, 2018, the Court adopted Judge Wettre’s recommendation (ECF No. 175)
that Plaintiff pay Defendants “the expense of the forensic computer expert and reasonable
attorneys’ fees for Defendants’ Motion for Sanctions . . . .” (ECF No. 183; see also ECF No. 182.)
On March 8, 2019, Defendants filed a Motion for Attorneys’ Fees and Costs, requesting an award
of “$114,857.20 as reimbursement for the fees and costs they expended solely because Plaintiff
violated a Court Order and spoliated evidence.” (ECF No. 229-1 at 1.) On June 26, 2019, Judge
Wettre recommended an award of $51,528.45. (ECF No. 252 at 2.) Judge Wettre’s Supplemental
R&R again recommends an award of $51,528.45, comprised of the following:

         1) $17,793.45 for Computer Forensic Expert, James Cassidy, CCE;
         2) $25,140.00 for legal work related to the briefing of the sanctions motion; and
         3) $8,595.00 for legal work related to preparation for and participation in the evidentiary
            hearing. (ECF No. 266 at 6.)



                                                  2
        This award is appropriate and properly limited in accordance with the Court’s September
19, 2018 Order. (ECF Nos. 182-83.) The additional fees Defendants seek are not within the scope
of the September 19, 2018 Order, and are properly excluded. (See ECF No. 266, at 4; see also
ECF No. 270, at 9-16.)

        The Court declines to “heavily reduce” the fees as Plaintiff requests. (ECF No. 269, at 10.)
As explained by Judge Wettre, the awarded fees are reasonable and supported by the record. The
scope of the award is no longer at issue and was previously addressed by the Court, and Plaintiff
essentially reiterates arguments previously raised and rejected. (See id. at 6-7; see also ECF No.
264 at 3.)

      Having considered Judge Wettre’s analysis and the parties’ submissions, the Court finds
Judge Wettre’s award of $51,528.45 appropriate and reasonable.

   III.    CONCLUSION

       For the reasons set forth above, Judge Wettre’s Supplemental R&R is adopted. An
appropriate Order follows.



                                                             /s/ Susan D. Wigenton
                                                          SUSAN D. WIGENTON, U.S.D.J

Orig: Clerk
cc:   Parties
      Leda Dunn Wettre, U.S.M.J.




                                                 3
